UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7027


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:12-cr-00235-F-1; 5:15-cv-00560-F)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Corey Jones, Appellant Pro Se. Kristine L. Fritz, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Corey     Jones       seeks    to    appeal          the   district    court’s        order

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                 28   U.S.C.     § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a     prisoner         satisfies      this   standard      by

demonstrating         that     reasonable            jurists      would     find     that     the

district       court’s      assessment       of       the    constitutional          claims    is

debatable      or     wrong.        Slack    v.       McDaniel,       529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and       that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Jones has not made the requisite showing.                             Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss      the     appeal.              We   dispense       with    oral

argument because the facts and legal contentions are adequately



                                                 2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3